DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of US Application no. 16/064,604, now US Patent no. 10,518,085, filed 21 June 2018, which is a national stage entry under 35 USC 371 of PCT/IL2016/051363, which is a continuation of US Application no. 14/982,187, now US Patent no. 9,770,591 filed 29 December 2015.

Information Disclosure Statement
The information disclosure statement filed 23 December 2019 has been considered.

Response to Amendment
The preliminary amendment filed 18 February 2020 has been acknowledged.  Claims 25-40 are pending, wherein claims 25-40 are new.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 25-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-19 of U.S. Patent No. 10,518,085.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘085 patent sets forth claim limitations that substantially read over the present claims.  For instance, claim 7 of the ‘085 patent recites the structure of claim 25 relating to the intra-pulposus exposed electrode surface, the one or more extra-pulposus exposed electrode surfaces, configured to be implanted outside of the nucleus pulposus, and the control circuitry configured to configure the intra-pulposus exposed electrode surfaces as a cathode, the extra-pulposus exposed electrodes as anodes, and to drive the electrodes to electroosmotically drive fluid into the nucleus pulposus.  Claim 10 of the ‘085 reference supply the additional limitations pertaining to the support structure comprising the features for being shaped as a partial ring or a complete ring after implantation.  In view of this, the inventions are considered to not be mutually exclusive or distinct.  
Further, claims 11-13 of the ‘085 are considered to substantially overlap the features of present claims 26-30.
Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,770,591.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘591 patent sets forth claim limitations that substantially read over the present claims.  .  
Further, claims 13-23 of the ‘591 are considered to overlap and render present claims 32-40 as obvious.

Allowable Subject Matter
Claims 25-40 would be allowable should Applicant’s reply either comply with or specifically traverse the requirements of the double patenting rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        11 February 2021